DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 28 December 2020.
Claims 1-6, 8-24 are presented for examination.
Claim 1, 8, 9, 15, 21-23 are amended. 
Claim 24 is added.
Claim 7 was cancelled.

Response to Argument
Applicant’s arguments filed in the amendment filed on 28 December 2020, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argued that, “Bakhtyari discloses the manual or computerized entry of image capture angles but fails to disclose or suggest generating a query specifying a search based on overlapping fields of view. For example, paragraphs [0060]-[0065] disclose searches for related photos but fails to disclose or suggest generating a query that specifies a search for multimedia content captured by another device sharing an overlapping field of view of the second sensor of the first device. The language of Bakhtyari cited by the Office on page 10 of the Office Action discloses that "other 
Furthermore, the combination of these three references fails to teach this feature, at least, because they fail to teach using a field of view to generate a search query. For at least the foregoing reasons, allowance of claim 1 is respectfully requested.”
Examiner respectfully disagrees.
 Bakhtyari, paragraph [0061], “In various embodiments, in operation, the photo history app 504 may access and display pictures 506 taken by the mobile device 502 on the app along with related location 514 and event 520 information to be compared or reviewed by the user with other related images 512…Other related pictures, such as same scene at different times or from different angles, may be loaded by automatic search by the photo history app or under user control for such comparison. In some embodiments, the user may enter search criteria to direct the photo history app to search and find related images in a certain the user may only be interested in pictures of the particular event, or pictures in a particular season, or pictures taken by a particular photographer, or pictures during a particular event, and the like. The photo history app may then use the given criteria to search the database coupled with the remote photo history server to find and retrieve images that match the given criteria for display on the mobile device.” Which clearly discloses the app retains the information “angles” of each images, it also discloses user can “given criteria to search the database coupled with the remote photo history server to find and retrieve images that match the given criteria.”
Further, although, the paragraph does not explicitly disclose “angles,” it does disclose “and the like” at the end of “the user may only be interested in pictures of the particular event, or pictures in a particular season, or pictures taken by a particular photographer, or pictures during a particular event, and the like,” where “and the like” can be referred back to previous sentences, the “…Other related pictures, such as same scene at different times or from different angles…”
	For the above reasons, Bakhtyari discloses the limitation, “wherein the query specifies a search for multimedia content captured by another device sharing an overlapping field of view with the field of view of the second sensor of the computing device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laxminarayana et al. (U.S. Pub. No.: US 20140254934, hereinafter Laxminarayana), in view of Bakhtyari (U.S. Pub. No.:  U.S. 20180013823), and further in view of Rhoads et al. (U.S. Pub. No.: US 20100048242, hereinafter Rhoads).
For claim 1, Laxminarayana discloses a computing device comprising: 
a first sensor data collector of the computing device, the first sensor data collector configured to receive at least sensed data collected from a first sensor on a querying device (Laxminarayana: paragraph [0073], “…The mobile device 101 further comprises…a location and time determining module locating the mobile device 101… transmits the captured image or video along with the relevant information (including…geographical, feature-based…) to the central server/database 102…” paragraph [0077], “…The location determining module 101d includes a GPS module for acquiring the geographical coordinates of the location of the mobile device to identify the location of the mobile device 101 at the time of image capture.” 
WHERE “sensed data collected from a first sensor” is broadly interpreted as “geographical coordinates” of “GPS” 
WHERE “a querying device” is broadly interpreted as “mobile device,” 
WHERE “the computing device” is broadly interpreted as “central server/database 102,” 
WHERE “a first sensor data collector of the computing device” is broadly interpreted as “the central server/database 102” which receives “transmits the captured image or video along with the relevant information”); 
a second sensor data collector of the computing device, the second sensor data collector configured to receive sensed data collected from a second sensor on the querying device (Laxminarayana: paragraph [0073], “…The mobile device 101 further comprises a camera 101a for capturing the images or videos… transmits the captured image or video along with the relevant information (including…geographical, feature-based…) to the central server/database 102…,” 
WHERE “sensed data from a second sensor” is broadly interpreted as “a camera” (e.g. second sensor) for “capturing the images or videos” (e.g. sensed data of a second sensor)
WHERE “a second sensor data collector of the computing device” is broadly interpreted as “the central server/database 102” which receives “transmits the captured image or video along with the relevant information”), 
the sensed data of the first sensor and the sensed data of the second sensor being sensed contemporaneously by the querying device (Laxminarayana: paragraph [0077], “…The location determining module 101d includes a GPS module for acquiring the geographical coordinates of the location of the mobile device to identify the location of the mobile device 101 at the time of image capture…” which discloses the first sensed data (e.g. “geographical coordinates”) and the second sensed data “image” are “being sensed contemporaneously”); 
a numeric parameter transformer of the computing device, the numeric parameter transformer configured to transform the sensed data of the first sensor to obtain one or more numeric parameters (Laxminarayana: paragraph [0073], “…The mobile device 101…transmits the captured image or video along with the relevant information (including… geographical, feature-based…) to the central server/database 102…” Paragraph [0098], “Furthermore the geographical coordinates corresponding to the query image are extracted from the search query (307).”
WHERE “numeric parameters” is broadly interpreted as “geographical coordinates” (e.g. such as latitude or longitude coordinate));
a feature extractor of the computing device, the feature extractor configured to analyze the sensed data of the second sensor to identify one or more features and to extract the one or more features from the sensed data of the second sensor (Laxminarayana: paragraph [0019], “The information is further transmitted to the central sever as a search query along with the captured image or video…,” paragraph [0073], “…The mobile device 101 further comprises a camera 101a for capturing the images or videos… transmits the captured image or video along with the relevant information (including…geographical, feature-based…) to the central server/database 102…” paragraph [0086], “…The search engine 102c at the central server 102 uses the image matching and ranking algorithms to recognize one or more images that match the search query…The image matching algorithm extracts the local features and image points of the captured image or the individual frames in a video.” WHERE “feature extractor” is broadly interpreted as “search engine 102c” which “extra” “transmits the captured image or video along with the relevant information”); and 
the query generator configured to: generate a query based at least on the numeric parameters obtained from the sensed data of the first sensor and the one and more features extracted from the sensed data of the second sensor (Laxminarayana: paragraph [0019], “…The location determination module acquires the geographical coordinates of the location of a mobile device…The information is further transmitted to the central sever as a search query along with the captured image or video. The geo-location and timing information helps to refine the image search…” WHERE “numeric parameters” is broadly interpreted as “geo-location and timing information,” which are obtained from GPS (e.g. first sensor, see paragraph [0077]), Paragraph [0023], “…the client application…transfers…feature based representation along with a time stamp, geographical coordinates…to the central server over a network…,” paragraph [0086], “…The search engine 102c at the central server 102 uses the image matching and ranking algorithms to recognize one or more images that match the search query…The image matching algorithm extracts the local features and image points of the captured image or the individual frames in a video.” Paragraph [0098], “Furthermore the geographical coordinates corresponding to the query image are extracted from the search query (307).”), 
initiate the query for multimedia content on a dataset of multimedia content (Laxminarayana: paragraph [0074], “…the central server 102 further comprises a server database 102a for storing images or videos with the relevant data, at image processing module 102b for processing the received image or video, a search engine 102c for identifying a match for the received image or video and extracting the relevant information on a cloud.”), and 
receive one or more multimedia results satisfying the query (Laxminarayana: paragraph [0025], “…The image matching algorithm filters the server-side database using the geographical coordinates, the timing information and the query image to identify zero or one or more images matching to the query image”).
However, Laxminarayana does not explicitly disclose one or more processors; 
executed by the one or more processors of the computing device;
wherein the one or more numeric parameters includes a three-dimensional orientation of the computing device at the sense time, the three-dimensional orientation of the computing device at the sense time corresponding with a field of view of the second sensor at the sense time;
using pattern recognition in “identify one or more features using pattern recognition;”
a query generator executed by the one or more processors of the computing device,
wherein the query specifies a search for multimedia content captured by another device sharing an overlapping field of view with the field of view of the second sensor of the computing device;
a shared dataset of multimedia content including data collected from one or more 
Bakhtyari discloses one or more processors; executed by the one or more processors of the computing device (Bakhtyari: Fig. 2, item 204, “CPU,” paragraph [0023], “FIG. 2 shows an illustrative computing device 200 that may represent any one of the server and/or client computing devices shown in FIG. 1.” Paragraph [0030], “…FIG. 2, computing device 200 includes…Central Processing Unit (CPU) 204…” paragraph [0032], “Central Processing Unit (CPU) 204 may be the main processor for software program execution in computing device 200…”); 
a query generator executed by the one or more processors of the computing device (Bakhtyari: paragraph [0009], “…such generated or obtained data may be transmitted to a remote picture processing server coupled with a database for processing. Such processing may further generate or obtain, from…remote sources, various statistics about the received picture or video and extract or search for other data at the same time the picture was transmitted. The remote picture processing server may in turn return relevant information…” paragraph [0056], “…The picture may then be transmitted, by the photo history app via a network interface, to the remote photo history server 412 via network 410 to be stored in database 414 for further processing and access or reference…” Paragraph [0057], “The photo history server may in turn use this information to update a data record of the same subject ” which indicates after “picture” is transmitted and stored on the server, the server to update by performing a search (e.g. query) to find related data, as in Paragraph [0059], “…Once this data is transmitted to the remote photo history server, it can relate the photograph to other events and/or pictures related to the same GPS location…”), 
wherein the query specifies a search for multimedia content captured by another device sharing an overlapping field of view with the field of view of the second sensor of the computing device (Bakhtyari: paragraph [0056], “One or more users may take a picture using the smartphone 402 and/or SLR camera 420 of the subject 404, each picture being at a different angle indicated by arrows 416 and 418, respectively.” Paragraph [0060], “FIG. 5 shows an example photo history app running on a mobile computing device, such as a smartphone, usable to submit a new photograph of a subject scene to the remote server of FIG. 4 in view of similar photographs of the same scene…The app may include a current or recent picture 506, a series of related pictures 508 having selection buttons 510,” paragraph [0061], “In various embodiments, in operation, the photo history app 504 may access and display pictures 506 taken by the mobile device 502 on the app along with related location 514 and event 520 information to be compared or reviewed by the user with other related images 512…Other related pictures, such as same scene at different times or from different angles, may be loaded by automatic search by the photo history app or under user control for such comparison. In some embodiments, the user may enter search criteria to direct the photo history app to search and find related images in a certain way. For example, the user may only be interested in pictures of the particular event, or pictures in a particular season, or pictures taken by a particular photographer, or pictures during a particular event, and the like. The photo history app may then use the given criteria to search the database coupled with the remote photo history server to find and retrieve images that match the given criteria for display on the mobile device.” See Fig. 4 where two devices took pictures from different angles. See Fig. 5, “Photo History APP” disclose using image 506 to find related image 508 which is taken from different angle (e.g. overlapping field of view, as field of views in both images are overlapped with each other))
a shared dataset of multimedia content including data collected from one or more sharing devices (Bakhtyari: paragraph [0056], “One or more users may take a picture using the smartphone 402 and/or SLR camera 420 of the subject 404…The picture may then be transmitted…to be stored in database 414 for further processing and access or reference…” which discloses “database 414” collects data (e.g. picture) from “one or more sharing devices” (e.g. “smartphone 402 and/or SLR camera”),  Paragraph [0058], “…collecting data from the user…sharing related pictures/videos…with other photographers…”).
METHOD AND SYSTEM FOR MOBILE VISUAL SEARCH USING METADATA AND SEGMENTATION” as taught by Laxminarayana by implementing “PHOTOGRAPHIC HISTORICAL DATA GENERATOR” as taught by Bakhtyari, because it would provide Laxminarayana’s device with the enhanced capability of “…provide useful research or hobby services to different photographers, journalists…and whoever who could extract useful information from a historical trail of photos or videos from the same scene or region to ascertain how the changes over time have affected their field…” (Bakhtyari: paragraph [0064]).
However, Laxminarayana and Bakhtyari do not explicitly disclose 
wherein the one or more numeric parameters includes a three-dimensional orientation of the computing device at the sense time, the three-dimensional orientation of the computing device at the sense time corresponding with a field of view of the second sensor at the sense time;
using pattern recognition in “identify one or more features using pattern recognition.”
Rhoads discloses wherein the one or more numeric parameters includes a three-dimensional orientation of the computing device at the sense time, the three-dimensional orientation of the computing device at the sense time corresponding with a field of view of the second sensor at the sense time (Rhoads: paragraph [0125], “…FIG. 15 shows a range 40 of some of the different types of images 41-46 that may be captured by a particular user's cell phone.” Paragraph [0211], “…If the user's position corresponds to a downtown street, and magnetometer and other position data indicates she is looking north, inclined up from the horizontal, what's likely to be of interest…” 
WHERE “three-dimensional orientation” is broadly interpreted as “magnetometer,”
WHERE “the one or more numeric parameters” is broadly interpreted as “user's position” readings from “magnetometer” sensor.
WHERE “a field of view of the second sensor” is broadly interpreted as “images 41-46 that may be captured” (e.g. field of view is broadly interpreted as view of the image sensor/camera sees)
Paragraph [0510], “If the Flickr archive is large enough, the first set of images in the arrangement detailed above may be selectively chosen to more likely be similar to the subject image. For example, Flickr can be searched for images taken at about the same time of day. Lighting conditions will be roughly similar, e.g., so that matching a night scene to a daylight scene is avoided, and shadow/shading conditions might be similar. Likewise, Flickr can be searched for images taken in the same season/month. Issues such as seasonal disappearance of the ice skating rink at Rockefeller Center, and snow on a winter landscape, can thus be mitigated. Similarly, if the camera/phone is equipped with a magnetometer, inertial sensor, or other technology permitting its bearing (and/or azimuth/elevation) to be determined, then Flickr can be searched for shots with this degree of similarity too…” 
WHERE “the three-dimensional orientation of the computing device at the sense time corresponding with a field of view of the second sensor at the sense time” is broadly interpreted as “if the camera/phone is equipped with a magnetometer, inertial sensor, or other technology permitting its bearing (and/or azimuth/elevation) to be determined, then Flickr can be searched for shots with this degree of similarity too” which indicates when “the subject image” (e.g. “images 41-46 that may be captured by a particular user's cell phone”) is captured, data of “magnetometer” (e.g. “the three-dimensional orientation of the computing device”) is also stored and used as criteria to search for similar images));
using pattern recognition in “identify one or more features using pattern recognition;” (Rhoads: Paragraph [0156], “In one particular embodiment, each of the processing stages 38 comprises hardware circuitry dedicated to a particular task. The first stage 38 may be a dedicated edge-detection processor. The third stage 38c may be a dedicated FFT processor. Other stages may be dedicated to other processes. These may include DCT, wavelet, Haar, Hough, and Fourier-Mellin transform processors, filters of different sorts (e.g., Wiener, low pass, bandpass, highpass), and stages for extraction of shape, color and texture feature data, barcode decoding, watermark decoding, object segmentation, pattern recognition, age and gender detection, emotion classification, orientation determination, compression, decompression, log-polar mapping, convolution, interpolation, decimation/down-sampling/anti-aliasing; correlation, performing square-root and squaring operations, array multiplication, perspective transformation, butterfly operations (combining results of smaller DFTs into a larger DFT, or decomposing a larger DCT into subtransforms), etc.” Paragraphs [0258]-[0260], “…A captures a cell phone picture of an object, or scene--perhaps a desk telephone, as shown in FIG. 21. (The image may be acquired in other manners as well, such as transmitted from another user, or downloaded from a remote computer…The image data is then processed to determine characterizing features that are useful in pattern matching and recognition. Color, shape, and texture metrics are commonly used for this purpose…” WHERE “using pattern recognition” is broadly interpreted as “pattern matching and recognition…Color, shape, and texture metrics”);
Additionally, Rhoads also discloses wherein the query specifies a search for multimedia content captured by another device sharing an overlapping field of view with the field of view of the second sensor of the computing device (Rhoads: Paragraph If the Flickr archive is large enough, the first set of images in the arrangement detailed above may be selectively chosen to more likely be similar to the subject image. For example, Flickr can be searched for images taken at about the same time of day. Lighting conditions will be roughly similar, e.g., so that matching a night scene to a daylight scene is avoided, and shadow/shading conditions might be similar. Likewise, Flickr can be searched for images taken in the same season/month. Issues such as seasonal disappearance of the ice skating rink at Rockefeller Center, and snow on a winter landscape, can thus be mitigated. Similarly, if the camera/phone is equipped with a magnetometer, inertial sensor, or other technology permitting its bearing (and/or azimuth/elevation) to be determined, then Flickr can be searched for shots with this degree of similarity too…” 
Paragraph [0538], “In another example, a first user snaps an image of Paul Simon at a concert. The system automatically posts the image to the user's Flickr account--together with metadata inferred by the procedures detailed above. (The name of the artist may have been found in a search of Google for the user's geolocation; e.g., a Ticketmaster web page revealed that Paul Simon was playing that venue that night.) The first user's picture, a moment later, is encountered by a system processing a second concert-goer's photo of the same event, from a different vantage…The system may also alert the first user that another picture of the same event--from a different viewpoint--is available for review on his cell phone…” Paragraph [0758], “Consider the problem of object recognition. Most objects have different appearances, depending on the angle from which they are viewed…”
WHERE “an overlapping field of view with the field of view” is broadly interpreted as “a second concert-goer's photo of the same event, from a different vantage…from a different viewpoint” and “the angle from which they are viewed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR MOBILE VISUAL SEARCH USING METADATA AND SEGMENTATION” as taught by Laxminarayana by implementing “METHODS AND SYSTEMS FOR CONTENT PROCESSING” as taught by Rhoads, because it would provide Laxminarayana’s device with the enhanced capability of “…any suitable database containing names and/or labels providing identification for the object within the constraints set by the query. The names and/or labels resulting from the Identification DB query can then be used to query a database (e.g., "Picture DB") containing images to find images associated with the names and/or labels 223. The images resulting from the Picture DB search can then be used to perform pattern matching 224 to more specifically identify the object in the image…” (Rhoads: paragraph [0031]).
For claim 2, Laxminarayana, Bakhtyari and Rhoads disclose the computing device of claim 1, wherein the query is generated based further on supplemental information provided to the computing device (Laxminarayana: paragraph [0019], “…The module further records the time of the image capture…The information is further transmitted to the central sever…The geo-location and timing information helps to refine the image search…” WHERE “supplemental information provided to the computing device” is broadly interpreted as “the time of the image capture” (supplemental information) provided to “the central sever” (computing device)).
For claim 3, Laxminarayana, Bakhtyari and Rhoads disclose the computing device of claim 1, wherein the data collected from the one or more sharing devices included in the shared dataset of multimedia content includes multimedia data including metadata (Bakhtyari: paragraph [0056], “One or more users may take a picture using the smartphone 402 and/or SLR camera 420 of the subject 404…some information about the picture and/or video from the subject may be entered manually by the user, and/or automatically by a photo history app installed and running on the mobile device (i.e., smartphone, SLR camera, tablet computer, or other similar device) to be associated with the picture. The picture may then be transmitted…to the remote photo history server 412 via network 410 to be stored in database 414 for further processing and access or reference…”, WHERE “the shared dataset of multimedia content” is broadly interpreted as “picture and/or video” transmitted” (sharing) to “the remote photo history server” by “smartphone 402 and/or SLR camera 420” (device)), WHERE “metadata” is broadly interpreted as “some information about the picture and/or video…to be associated with the picture” paragraph [0058], “…the functions in the system such as collecting data from the user regarding the image recorded…sharing related pictures/videos and related events or information with other photographers of the same or similar scene, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR MOBILE VISUAL SEARCH USING METADATA AND SEGMENTATION” as taught by Laxminarayana by implementing “PHOTOGRAPHIC HISTORICAL DATA GENERATOR” as taught by Bakhtyari, because it would provide Laxminarayana’s device with the enhanced capability of “…provide useful research or hobby services to different photographers, journalists…and whoever who could extract useful information from a historical trail of photos or videos from the same scene or region to ascertain how the changes over time have affected their field…” (Bakhtyari: paragraph [0064]).
For claim 4, Laxminarayana, Bakhtyari and Rhoads disclose the computing device of claim 1, wherein the query generator is further configured to generate a request to share multimedia data with the one or more sharing devices (Bakhtyari: paragraph [0058], “…the functions in the system such as collecting data from the user regarding the image recorded…sharing related pictures/videos and related events or information with other photographers of the same or similar scene, and the like.” paragraph [0063], “…He may further add the picture of the current city hall building as a related image. Alternatively, the user may confirm, using button 522, that the currently listed information is correct and submit the current picture 506 to become part of the database using button 526.” WHERE “generate a request to share” is broadly interpreted as after user “submit the current picture 506 to become part of the database,” which indicates after “current picture 506” is in the database, the database (query generator) will request and make the “picture” to be sharable with all user devices (one or more sharing devices) which are accessing the database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR MOBILE VISUAL SEARCH USING METADATA AND SEGMENTATION” as taught by Laxminarayana by implementing “PHOTOGRAPHIC HISTORICAL DATA GENERATOR” as taught by Bakhtyari, because it would provide Laxminarayana’s device with the enhanced capability of “…provide useful research or hobby services to different photographers, journalists…and whoever who could extract useful information from a historical trail of photos or videos from the same scene or region to ascertain how the changes over time have affected their field…” (Bakhtyari: paragraph 
For claim 5, Laxminarayana, Bakhtyari and Rhoads disclose the computing device of claim 1, wherein the sensed data of the first sensor includes orientation data relative to three dimensions (Rhoads: paragraph [0125], “…FIG. 15 shows a range 40 of some of the different types of images 41-46 that may be captured by a particular user's cell phone.” Paragraph [0211], “…If the user's position corresponds to a downtown street, and magnetometer and other position data indicates she is looking north, inclined up from the horizontal, what's likely to be of interest…” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR MOBILE VISUAL SEARCH USING METADATA AND SEGMENTATION” as taught by Laxminarayana by implementing “METHODS AND SYSTEMS FOR CONTENT PROCESSING” as taught by Rhoads, because it would provide Laxminarayana’s device with the enhanced capability of “…any suitable database containing names and/or labels providing identification for the object within the constraints set by the query. The names and/or labels resulting from the Identification DB query can then be used to query a database (e.g., "Picture DB") containing images to find images associated with the names and/or labels 223. The images resulting from the Picture DB search can then be used to perform pattern matching 224 to more specifically identify the object in ” (Rhoads: paragraph [0031]).
For claim 6, Laxminarayana, Bakhtyari and Rhoads disclose the computing device of claim 1, wherein the second sensor data collector is further configured to receive previously sensed data of the second sensor from a datastore, the previously sensed data of the second sensor being sensed by the second sensor and stored on the datastore (Laxminarayana: paragraph [0075], “…capturing an image/video from the camera 101a of the mobile device 101…The captured image Of video is further stored in the client database 101f for future reference.” Paragraph [0076], “…The user selects one or more frames as the search queries and the searching procedure is applied on the search queries to extract the relevant information corresponding to the selected frames…” Paragraph [0078], “…the client database 101f of the mobile device 101 is configured for storing the images and videos and the relevant information corresponding to the stored images or videos…” WHERE “receive previously sensed data” is broadly interpreted as “captured image Of video is further stored in the client database 101f” and “user selects one or more frames” e.g. first frame is captured previously before second or next frame, where each frame is broadly interpreted “sensed data,” and while “user selects one or more frames” on “mobile device 101” each frames must be stored in a datastore (e.g. cache or “client database 101f”)).
For claim 8, Laxminarayana, Bakhtyari and Rhoads disclose the computing device of claim 1, further comprising: a filter module executed by the one or more processors of …user interface of the mobile device is configured for allowing an interaction between the user and the client application. The user interface unit provides an option for the user to interact with the image search results. The user is provided with an opportunity to further filter and expand the search results of augmented reality, using the user preferences and contexts.”)
For claim 9, it is a method claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 10, Laxminarayana, Bakhtyari and Miranda-Steiner disclose the method of claim 9, wherein the query is generated further based on supplemental information provided to the querying device (Bakhtyari: paragraph [0061], “…the photo history app 504 may access and display pictures 506 taken by the mobile device 502 on the app along with related location 514 and event 520 information to be compared or reviewed by the user with other related images 512…the user may enter search criteria to direct the photo history app to search and find related images in a certain way. For example, the user may only be interested in pictures of the particular event, or pictures in a particular season, or pictures taken by a particular photographer, or pictures during a particular event, and the like. The photo history app may then use the given criteria to search the database coupled with the remote photo history server to find and retrieve images that match the given criteria for display on the mobile device.” WHERE “supplemental information” is broadly interpreted as “event 520 information,” “the particular event,”  “interested in pictures of the particular event,” “a particular season” or “a particular photographer” etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR MOBILE VISUAL SEARCH USING METADATA AND SEGMENTATION” as taught by Laxminarayana by implementing “PHOTOGRAPHIC HISTORICAL DATA GENERATOR” as taught by Bakhtyari, because it would provide Laxminarayana’s device with the enhanced capability of “…provide useful research or hobby services to different photographers, journalists…and whoever who could extract useful information from a historical trail of photos or videos from the same scene or region to ascertain how the changes over time have affected their field…” (Bakhtyari: paragraph [0064]).
For claim 11, it is a method claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 12, it is a method claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 13, it is a method claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 14, it is a method claim having similar limitations as cited in claim 8. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 15, it is a media claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 16, it is a media claim having similar limitations as cited in claim 10. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 10.
For claim 17, it is a media claim having similar limitations as cited in claim 3. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 18, it is a media claim having similar limitations as cited in claim 4. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 19, it is a media claim having similar limitations as cited in claim 5. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 20, it is a media claim having similar limitations as cited in claim 8. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of .

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Laxminarayana et al. (U.S. Pub. No.: US 20140254934, hereinafter Laxminarayana), in view of Bakhtyari (U.S. Pub. No.: U.S. 20180013823), and further in view of Rhoads et al. (U.S. Pub. No.: US 20100048242, hereinafter Rhoads), and further in view of Miranda-Steiner (U.S. Pub. No.: US 20130129142, hereinafter Miranda-Steiner).
(NOTE: because Claims 21-23 are depended from Claim 24, examiner has placed the rejection of Claim 24 at the beginning.)
For claim 24, Laxminarayana, Bakhtyari and Rhoads disclose the computing device of claim 1, wherein the query generator comprises: 
a collaboration controller configured to receive user parameters to generate the query (Bakhtyari: paragraph [0055], “…The photo history system 400 may be used to generate or find information, including other current or older pictures of the same scene or subject as the picture taken by other photographers, events that occurred near or in the building, aerial photographs, and the like, to enhance a data record of the picture.”, paragraph [0061], “…the photo history app 504 may access and display pictures 506 taken by the mobile device 502 on the app along with related location 514 and event 520 information to be compared or reviewed by the user with other related images 512…the current picture may be loaded under user control…Other related pictures, such as same scene at different may be loaded by automatic search by the photo history app or under user control for such comparison…the user may enter search criteria to direct the photo history app to search and find related images in a certain way. For example, the user may only be interested in pictures of the particular event, or pictures in a particular season, or pictures taken by a particular photographer, or pictures during a particular event, and the like. The photo history app may then use the given criteria to search the database coupled with the remote photo history server to find and retrieve images that match the given criteria for display on the mobile device.”
WHERE “user parameters” is broadly interpreted as “the particular event,” “a particular season” or “a particular photographer”).
However, Laxminarayana, Bakhtyari and Rhoads do not explicitly disclose 
a metadata marshaller configured to pair the one or more numeric parameters with corresponding extracted features of the one or more extracted features; and
a query assembler configured to assemble to query based on the paired one or more numeric parameters with corresponding extracted features of the one or more extracted features and the received user parameters.
Miranda-Steiner discloses a metadata marshaller configured to pair the one or more numeric parameters with corresponding extracted features of the one or more extracted features; and a query assembler configured to assemble the query based on the paired one or more numeric parameters with corresponding extracted features of the one or more extracted features and the received user parameters (Miranda-Steiner: Metadata written into a digital photo file…metadata is input by a user either manually…” paragraph [0031], “…Once an object is identified from the image, the extracted metadata 211 can be used to obtain a name or label for the identified object by querying a database (e.g., "Identification DB") 222…The names and/or labels resulting from the Identification DB query can then be used to query a database (e.g., "Picture DB") containing images to find images associated with the names and/or labels 223. The images resulting from the Picture DB search can then be used to perform pattern matching 224…” paragraph [0032], “…the basic image recognition 221 may be used to identify the OBJECT "building" and the algorithm may return, for example, "building,"…a query of an Identification DB 222 may be "find all buildings close to this geographical location" (where the geographical location is identified using the longitude and latitude provided by the extracted metadata). Then, the Picture DB can be queried 223 to "find all known pictures for each of those specific buildings" (where the specific buildings are the identified buildings from the query of the Identification DB). Pattern matching 224 can then be performed to compare the images obtained by the query of the Picture DB with the image undergoing the image recognition process to determine whether there is a particularly obvious or close match.” Paragraph [0034], “…Word matching can be performed to include using geographical information, date/time information, identified objects in the image, or various combinations thereof to query a variety of databases to obtain related information about objects in the photo and events occurring in or near the photo.”
WHERE “assemble the query based on the paired one or more numeric parameters with corresponding extracted features of the one or more extracted features and the received user parameters” is broadly interpreted as “find all buildings close to this geographical location”, “find all known pictures for each of those specific buildings” and “include using geographical information, date/time information, identified objects in the image, or various combinations thereof to query,”
WHERE “one or more numeric parameters” is broadly interpreted as “date,” “time,” “longitude,” “latitude,” or “geographical location,”
WHERE “with corresponding extracted features of the one or more extracted feature” is broadly interpreted as “the OBJECT "building"”,
WHERE “the received user parameters” is broadly interpreted as “the extracted metadata” where “metadata is input by a user either manually”).
Miranda-Steiner also discloses including a collaboration controller configured to receive user parameters to generate the query (Miranda-Steiner: paragraph [0020], “Metadata written into a digital photo file…metadata is input by a user either manually…” paragraph [0031], “…Once an object is extracted metadata 211 can be used to obtain a name or label for the identified object by querying a database (e.g., "Identification DB") 222…The names and/or labels resulting from the Identification DB query can then be used to query a database (e.g., "Picture DB") containing images to find images associated with the names and/or labels 223…”
WHERE “user parameters” is broadly interpreted “metadata is input by a user” which is used in a query (e.g. “extracted metadata 211 can be used to obtain a name or label for the identified object by querying a database”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR MOBILE VISUAL SEARCH USING METADATA AND SEGMENTATION” as taught by Laxminarayana by implementing “AUTOMATIC TAG GENERATION BASED ON IMAGE CONTENT” as taught by Miranda-Steiner, because it would provide Laxminarayana’s device with the enhanced capability of “…any suitable database containing names and/or labels providing identification for the object within the constraints set by the query. The names and/or labels resulting from the Identification DB query can then be used to query a database (e.g., "Picture DB") containing images to find images associated with the names and/or labels 223. The images resulting from the Picture DB search can then be used to perform ” (Miranda-Steiner: paragraph [0031]).
For claim 21, Laxminarayana, Bakhtyari, Rhoads and Miranda-Steiner disclose the computing device of claim 24, wherein the user parameters are received from a user of the querying device (Laxminarayana: paragraph [0025], “…user interface of the mobile device is configured for allowing an interaction between the user and the client application. The user interface unit provides an option for the user to interact with the image search results. The user is provided with an opportunity to further filter and expand the search results of augmented reality, using the user preferences and contexts.” paragraph [0026], “…the user interface of the mobile device is configured for allowing an interaction between the user and the client application. The user interface unit provides an option for the user to interact with the image search results. The user is provided with an opportunity to further filter and expand the search results of augmented reality, using the user preferences and contexts.”).
Further, Miranda-Steiner also discloses the computing device of claim 1, wherein the user parameters are received from a user of the querying device (Miranda-Steiner: paragraph [0020], “Metadata written into a digital photo file…metadata is input by a user either manually… on a user's computer,” paragraphs [0031]-[0032], “…Once an object is identified from the image, the extracted metadata 211 can be used to obtain a for the identified object by querying a database (e.g., "Identification DB") 222…The names and/or labels resulting from the Identification DB query can then be used to query a database (e.g., "Picture DB") containing images to find images associated with the names and/or labels 223…” 
WHERE “user parameters” is broadly interpreted as “metadata is input by a user” 
WHERE “the querying device” is broadly interpreted as “metadata”
which is used in a query (e.g. “extracted metadata 211 can be used to obtain a name or label for the identified object by querying a database”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR MOBILE VISUAL SEARCH USING METADATA AND SEGMENTATION” as taught by Laxminarayana by implementing “AUTOMATIC TAG GENERATION BASED ON IMAGE CONTENT” as taught by Miranda-Steiner, because it would provide Laxminarayana’s device with the enhanced capability of “…any suitable database containing names and/or labels providing identification for the object within the constraints set by the query. The names and/or labels resulting from the Identification DB query can then be used to query a database (e.g., "Picture DB") containing images to find images associated with the names and/or labels 223. The images resulting from the Picture DB search can then be used to perform 
matching 224 to more specifically identify the object in the image…” (Miranda-Steiner: paragraph [0031]).
For claim 22, Laxminarayana, Bakhtyari, Rhoads and Miranda-Steiner disclose the computing device of claim 24, wherein the user parameters filter the query with respect to the paired one or more numeric parameters with corresponding extracted features (Laxminarayana: paragraph [0025], “…user interface of the mobile device is configured for allowing an interaction between the user and the client application. The user interface unit provides an option for the user to interact with the image search results. The user is provided with an opportunity to further filter and expand the search results of augmented reality, using the user preferences and contexts.” paragraph [0026], “…the user interface of the mobile device is configured for allowing an interaction between the user and the client application. The user interface unit provides an option for the user to interact with the image search results. The user is provided with an opportunity to further filter and expand the search results of augmented reality, using the user preferences and contexts.”).
For claim 23, Laxminarayana, Bakhtyari, Rhoads and Miranda-Steiner disclose the computing device of claim 24, wherein the sensed data of the one or more numeric parameters was sensed contemporaneously with the sensed data of the corresponding extracted features (Laxminarayana: paragraph [0077], “…The GPS module for acquiring the geographical coordinates of the location of the mobile device to identify the location of the mobile device 101 at the time of image capture…” which discloses the first sensed data (e.g. “geographical coordinates”) and the second sensed data “image” are “being sensed contemporaneously”).
However, Laxminarayana does not explicitly disclose wherein the metadata marshaller pairs the one or more numeric parameters with the corresponding extracted features of the one or more extracted features by associating the one or more numeric parameters with the corresponding extracted features in the query.
Miranda-Steiner discloses wherein the metadata marshaller pairs the one or more numeric parameters with the corresponding extracted features of the one or more extracted features by associating the one or more numeric parameters with the corresponding extracted features in the query (Miranda-Steiner: paragraph [0020], “Metadata written into a digital photo file…metadata is input by a user either manually…” paragraph [0031], “…Once an object is identified from the image, the extracted metadata 211 can be used to obtain a name or label for the identified object by querying a database (e.g., "Identification DB") 222…The names and/or labels resulting from the Identification DB query can then be used to query a database (e.g., "Picture DB") containing images to find images associated with the names and/or labels 223. The images resulting from the Picture DB search can then be ” paragraph [0032], “…the basic image recognition 221 may be used to identify the OBJECT "building" and the algorithm may return, for example, "building,"…a query of an Identification DB 222 may be "find all buildings close to this geographical location" (where the geographical location is identified using the longitude and latitude provided by the extracted metadata). Then, the Picture DB can be queried 223 to "find all known pictures for each of those specific buildings" (where the specific buildings are the identified buildings from the query of the Identification DB). Pattern matching 224 can then be performed to compare the images obtained by the query of the Picture DB with the image undergoing the image recognition process to determine whether there is a particularly obvious or close match.” Paragraph [0034], “…Word matching can be performed to obtain results from the query. This step can include using geographical information, date/time information, identified objects in the image, or various combinations thereof to query a variety of databases to obtain related information about objects in the photo and events occurring in or near the photo.”
WHERE “assemble the query based on the paired one or more numeric parameters with corresponding extracted features of the one or more extracted features and the received user parameters” is broadly interpreted as “find all buildings  geographical location”, “find all known pictures for each of those specific buildings” and “include using geographical information, date/time information, identified objects in the image, or various combinations thereof to query,”
WHERE “one or more numeric parameters” is broadly interpreted as “date,” “time,” “longitude,” “latitude,” or “geographical location,”
WHERE “with corresponding extracted features of the one or more extracted feature” is broadly interpreted as “the OBJECT "building"”,
WHERE “the received user parameters” is broadly interpreted as “the extracted metadata” where “metadata is input by a user either manually”).
Miranda-Steiner also discloses wherein the sensed data of the one or more numeric parameters was sensed contemporaneously with the sensed data of the corresponding extracted features (Miranda-Steiner: paragraph [0019], “…identify the location of the mobile device at the time of image capture…” paragraph [0031], “…Once an object is identified from the image, the extracted metadata 211 can be used to obtain a name or label for the identified object by querying a database (e.g., "Identification DB") 222…The names and/or labels resulting from the Identification DB query can then be used to query a database (e.g., "Picture DB") containing images to find images associated with the names and/or labels 223…”
WHERE “user parameters” is broadly interpreted “metadata is input by a user” which is used in a query (e.g. “extracted metadata 211 can be used to obtain a name or label for the identified object by querying a database”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHOD AND SYSTEM FOR MOBILE VISUAL SEARCH USING METADATA AND SEGMENTATION” as taught by Laxminarayana by implementing “AUTOMATIC TAG GENERATION BASED ON IMAGE CONTENT” as taught by Miranda-Steiner, because it would provide Laxminarayana’s device with the enhanced capability of “…any suitable database containing names and/or labels providing identification for the object within the constraints set by the query. The names and/or labels resulting from the Identification DB query can then be used to query a database (e.g., "Picture DB") containing images to find images associated with the names and/or labels 223. The images resulting from the Picture DB search can then be used to perform pattern matching 224 to more specifically identify the object in the image…” (Miranda-Steiner: paragraph [0031]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


YU . ZHAO
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169